DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on August 31, 2022. 
Claims 1, 8, 14, and 19 have been amended. 
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on August 31, 2022 have been fully considered but are moot because the arguments allege that only the newly added limitations are not taught by the prior art of record.  It should be noted that a new prior art reference to HUMLICEK in combination with KITAMURA teaches the newly added limitations as shown in the rejections below.

Claim Objections
Regarding claim 1, the claim is objected to because the claim recites the limitations “successfully created” in lines 9 and 11 and “successfully produced” in lines 12-14, where it is ambiguous as to whether “successfully produced” refers to the same action of being “successfully created” or has a different meaning. If “successfully produced” has an identical meaning to “successfully created,” the Examiner suggests using the same limitation throughout the claims for consistency. For purposes of examination, the Examiner construes the limitation “successfully produced” to mean “successfully created” throughout claim 1.
Regarding claim 14, the claim recites similar limitation as corresponding claim 1 and is objected to for similar reasons as claim 1 using similar rationale.
Regarding claim 19, the claim recites similar limitation as corresponding claim 1 and is objected to for similar reasons as claim 1 using similar rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8, 12-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over KITAMURA (Pub. No.: US 2007/0300013 A1), hereafter KITAMURA, in view of HUMLICEK (Patent No.: US 6,594,744 B1), hereafter HUMLICEK.
Regarding claim 1, KITAMURA teaches:
A method comprising: instructing volume image managers hosted at storage systems that store objects of a dataset to create images of the objects hosted at each storage system as a dataset image for the dataset (KITAMURA [0058-0061] teach CPU 21 executing software modules such as logical device manager 231, transaction monitor 232, and an I/O process 233, where logical device manager 231 is able to create snapshot images, and transaction monitor 232 operates when the transaction processing instructions are received from host 1; FIG. 12 & [0124] also teach the transaction monitor 232 taking a snapshot of the one or more primary volumes to enable recovery of data if the Commit function fails during execution),
wherein the volume image managers are instructed to suspend access to volumes of the dataset before creating the images (KITAMURA FIG. 12 #1301 & [0123] teach the transaction monitor 232 locks the primary volumes 311 related to the particular transaction designated by the Commit function, where [0106] & [0116] teach if the specified primary volume is locked, the process waits until the logical device becomes unlocked);
receiving commit statuses for the images of the objects from the volume image managers; evaluating the commit statuses to determine if any of the images are failed images that were not successfully created (KITAMURA FIG. 12 #1304 & [0126-0128] teach if an error occurs while the write data is being applied, an error is returned, but if applying the data to the primary volumes ends successfully, the process proceeds to step 1305, and the transaction monitor 232 instructs I/O process 233 to unlock primary volumes 311);
in response to the evaluation identifying one or more failed images that were not successfully created […], initiating a rollback procedure automatically to delete […] the one or more failed images that were not successfully produced (KITAMURA [0129] teaches should the commit function fail or when AP 133 wants to roll back the changes made during the transaction before issuing the Commit function, then the DeleteTransaction function 708 is used, where the transaction monitor deletes the entries related to the designated transaction ID in the transaction list 500, and if the Commit function fails while executing the Commit function, the transaction monitor updates the contents in the primary volume 311 with the contents in the snapshot volume 313 in addition to deleting the entries in the transaction list 500 to recover data before the Commit function is executed, where FIG. 5 & [0070] teach the write data are initially stored into a log disk).
KITAMURA does not appear to explicitly teach identifying […] one or more images that were successfully produced, initiating a rollback procedure automatically to delete the one or more images that were successfully produced.
However, KITAMURA in view of HUMLICEK teaches the limitation (HUMLICEK C10:L66-C11:L28 teach performing a rollback procedure to return the base volume to the state at the creation of one of the checkpoint volumes, where fourth, fifth and sixth point-in-time images 188, 200, and 202 will be deleted after the rollback procedure completes).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of KITAMURA and HUMLICEK before them, to modify KITAMURA’s storage system creating snapshots to delete point-in-time images as taught by HUMLICEK. Using the known technique of rolling back the state of the base volume by deleting point-in-time images in KITAMURA would have been obvious to a person having ordinary skill in the art, since a person having ordinary skill in the art would recognize that KITAMURA was ready for improvement to incorporate the deleting of point-in-time images as taught by HUMLICEK.
Regarding claim 14, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. KITAMURA also teaches A non-transitory computer readable medium having instructions stored thereon (see KITAMURA [0044] & [0054]).
Regarding claim 19, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. KITAMURA also teaches A computing device comprising: a memory containing machine readable medium comprising machine executable code having stored thereon instructions for performing a method; and a processor coupled to the memory, the processor configured to execute the machine executable code (see KITAMURA FIG. 1).
Regarding claim 2, KITAMURA in view of HUMLICEK teaches the elements of claim 1 as outlined above. KITAMURA also teaches wherein the storage systems are hosted within a distributed storage system architecture providing services to remote systems (KITAMURA [0156-0158] teach a primary site and a secondary site, where remote mirroring operations are performed to create a mirror on the secondary site (see also FIG. 15)). 
Regarding claim 5, KITAMURA in view of HUMLICEK teaches the elements of claim 1 as outlined above. KITAMURA also teaches determining that production of the dataset image has failed based upon at least one volume image manager failing to create an image (KITAMURA [0079], [0092], [0124], and [0129] teach the commit operation failing during execution and thus unable to apply the data to the working volume). 
Regarding claim 6, KITAMURA in view of HUMLICEK teaches the elements of claim 5 as outlined above. KITAMURA also teaches wherein an image volume manager removes a first image of a partially created dataset image based upon the at least one volume image manager failing to create the image (see KITAMURA [0129] as taught above in reference to claim 1). 
Regarding claim 8, KITAMURA in view of HUMLICEK teaches the elements of claim 1 as outlined above. KITAMURA also teaches wherein the initiating the rollback procedure comprises: issuing a cleanup request comprising a volume-cleanup application programming interface (API) call from a dataset image manager to the volume image managers (KITAMURA FIG. 7 & [0083] teach transaction processing APIs, where [0094] teaches AP 133 call the function DeleteTransaction 708 to stop the transaction and roll back the transaction; see also [0129] as taught above in reference to claim 1). 
Regarding claim 12, KITAMURA in view of HUMLICEK teaches the elements of claim 1 as outlined above. KITAMURA also teaches evaluating a mapping table to determine that a storage system stores an object of the dataset (KITAMURA [0068] teaches using an LU mapping table 400 to uniquely determine when the storage system receives an I/O command designating a port, LUN, LDEV# of the logical device to be accessed; [0081] also teach a transaction management table 600, which includes the transaction ID and the DEV# of the LDEVs that have write data designated to them by the particular transaction identified by the ID). 
Regarding claim 13, KITAMURA in view of HUMLICEK teaches the elements of claim 1 as outlined above. KITAMURA also teaches sending an instruction for a volume image manager at the storage system to create an image of the object (KITAMURA [0159] teaches users of the system issuing a remote copy command via transaction I/O driver to create a mirror in the secondary storage system specifying the transaction ID, the primary volumes, and destination volumes for the mirroring; [0083] also teaches the transaction I/O driver receives a request from Application 133 via the APIs, which are converted into commands to the storage system). 
Regarding claim 15, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 18, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.

Claims 3-4, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KITAMURA in view of HUMLICEK as applied to claims 1, 14, and 19 above, and further in view of ELIAS (Pub. No.: US 2014/0281744 A1), hereafter ELIAS.
Regarding claim 3, KITAMURA in view of HUMLICEK teaches the elements of claim 1 as outlined above. KITAMURA in view of HUMLICEK does not appear to explicitly teach:
transmitting a resume response to an application to resume operations other than operations related to the volumes of the dataset. 
However, ELIAS teaches the limitation (ELIAS [0029] teaches detecting that the application node is no longer a failed application node and sending a first unlock message directly to the application node, the first unlock message being a set of instructions to resume operation of the application node, such as loading all the stored messages into appropriate queue, start accepting messages and start sending messages).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of KITAMURA, HUMLICEK, and ELIAS before them, to include ELIAS’ enterprise application nexus application programming interface sending status messages to the application nodes in KITAMURA and HUMLICEK’s storage system creating snapshots. One would have been motivated to make such a combination in order to detect failure in application nodes in the distributed system as taught by ELIAS ([0003] & [0011]).
Regarding claim 4, KITAMURA in view of HUMLICEK and ELIAS teaches the elements of claim 3 as outlined above. KITAMURA also teaches wherein a request to initiate production of the dataset image is received from the application (KITAMURA [0159] teaches users of the system issuing a remote copy command via transaction I/O driver to create a mirror in the secondary storage system specifying the transaction ID, the primary volumes, and destination volumes for the mirroring; [0083] also teaches the transaction I/O driver receives a request from Application 133 via the APIs, which are converted into commands to the storage system). 
Regarding claim 16, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 17, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 20, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.

Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over KITAMURA in view of HUMLICEK as applied to claim 1 above, and further in view of GOLDS (Patent No.: US 6,647,473 B1), hereafter GOLDS.
Regarding claim 7, KITAMURA in view of HUMLICEK teaches the elements of claim 6 as outlined above. KITAMURA in view of HUMLICEK does not appear to explicitly teach:
wherein creation of the image fails based upon a timeout period expiring before the image is created. 
However, GOLDS teaches the limitation (GOLDS C7:L11-33 teach the snapshot coordinator may time out and fail the snapshot request if the other Flush and Hold messages are not received within a given amount of time; see also C8:L10-23, C10:L11-23, FIG. 5 #512-514, FIG. 6 #603, and FIG. 7 #708).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of KITAMURA, HUMLICEK, and GOLDS before them, to include GOLDS’ crash-consistency coordinator in KITAMURA and HUMLICEK’s storage system creating snapshots. One would have been motivated to make such a combination in order to provide the ability to efficiently coordinate snapshot sets across multiple volumes so that crash recovery can reliably reconstruct related files distributed across multiple volumes as taught by GOLDS (C1:L31-44).
Regarding claim 9, KITAMURA in view of HUMLICEK teaches the elements of claim 1 as outlined above. KITAMURA in view of HUMLICEK does not appear to explicitly teach:
maintaining separate timeout periods for each volume image manager.
However, GOLDS teaches the limitation (GOLDS C7:L26-33 teach the snapshot coordinator begins waiting for the Flush and Hold messages from each other file system involved in the snapshot, where in this example, between time T1 and time T2, only the Flush and Hold message of file system 225 remains outstanding, and the snapshot coordinator may time out and fail the snapshot request if the other Flush and Hold messages are not received within a given amount of time; see also C8:L41-49 for waiting for all flush and hold messages to be completed by the file systems unless a timeout occurs; see also FIG. 4 file systems 223 & 225). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of KITAMURA, HUMLICEK, and GOLDS before them, to include GOLDS’ crash-consistency coordinator in KITAMURA and HUMLICEK’s storage system creating snapshots. One would have been motivated to make such a combination in order to provide the ability to efficiently coordinate snapshot sets across multiple volumes so that crash recovery can reliably reconstruct related files distributed across multiple volumes as taught by GOLDS (C1:L31-44).
Regarding claim 10, KITAMURA in view of HUMLICEK and GOLDS teaches the elements of claim 9 as outlined above. KITAMURA in view of HUMLICEK and GOLDS also teaches:
determining that a volume image manager failed to create an image based upon a corresponding timeout period expiring (see GOLDS C7:L11-33, C8:L10-23, C10:L11-23, FIG. 5 #512-514, FIG. 6 #603, and FIG. 7 #708 as taught above in reference to claim 7). 
The same motivation that was utilized for combining KITAMURA, HUMLICEK, and GOLDS as set forth in claim 9 is equally applicable to claim 10. 
Regarding claim 11, KITAMURA in view of HUMLICEK teaches the elements of claim 1 as outlined above. KITAMURA in view of HUMLICEK does not appear to explicitly teach:
receiving an operation identifier (ID) for the dataset image, the operation ID representing an overall dataset image operation for producing the dataset image for the dataset.
However, GOLDS teaches the limitation (GOLDS C6:L36-51 teach the snapshot manager issues a Flush and Hold message to each file system participating in the snapshot, where the Flush and Hold message includes information such as a GUID for the snapshot (or any other identifier capable of distinguishing this request from others) and the number of volumes participating in the snapshot and may additionally include the identify of each volume involved in the snapshot). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of KITAMURA, HUMLICEK, and GOLDS before them, to include GOLDS’ crash-consistency coordinator in KITAMURA and HUMLICEK’s storage system creating snapshots. One would have been motivated to make such a combination in order to provide the ability to efficiently coordinate snapshot sets across multiple volumes so that crash recovery can reliably reconstruct related files distributed across multiple volumes as taught by GOLDS (C1:L31-44).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SAVOOR (Pub. No.: US 2007/0198718 A1) – “System And Method For Providing Virtual Access, Storage And Management Services For IP Devices Via Digital Subscriber Lines” relates to performing full or incremental multiple image rollback.
COULTER (Patent No.: US 7,831,782 B1) – “Roll-back Log To Provide Data Consistency” relates to using a roll-back log for a failed mirror volume to provide data consistency.
MAO (Pub. No.: US 2013/0080480 A1) – “CLOUD INFRASTRUCTURE SERVICES” relates to atomic VM creation deleting VM image with error as part of transaction rollback.
PALEKAR (Pub. No.: US 2020/0387575 A1) – “MIGRATING VIRTUAL MACHINES USING ASYNCHRONOUS TRANSFER AND SYNCHRONOUS ACCELERATION” relates to image rollback based on inter-link failure.
KRISHNAMURTHY (Patent No.: US 7,680,839 B1) – “System And Method For Resynchronizing Mirrored Volumes” relates to rolling back volumes to a state before resynchronization when a failure occurs.
ERLIKHMAN (Pub. No.: US 2007/0033356) – “System For Enabling Secure And Automatic Data Backup And Instant Recovery” relates to rolling back to a last snapshot before application or system failure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138